U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED: 5511.07
CHANGE NOTICE NUMBER: 5511.07
DATE: 8/14/98

1. PURPOSE AND SCOPE. To reissue the Program Statement
concerning Inmate Request to Staff.
2. SUMMARY OF CHANGES. This revision incorporates
pretrial/holdover instructions, updates ACA standards, includes
Program Objectives, and revises the Inmate Request to Staff form
(BP-S148).
3. ACTION. File this Change Notice in front of the Program
Statement on Inmate Request to Staff.

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons

OPI: CPD
NUMBER: 5511.07
DATE: 8/14/98
SUBJECT: Request to Staff, Inmate

Program
Statement

1. PURPOSE AND SCOPE.
To provide procedures which allow an
inmate to make a written request to a staff member.
2.

PROGRAM OBJECTIVE.

The expected result of this program is:

All inmates will have the opportunity to address written
questions, requests, or concerns to any Bureau employee.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 5511.05

b.
4.

Inmate Request to Staff (3/3/94)

Directives Referenced.

None.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4017
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: None
c. American Correctional Association Standards for Adult
Correctional Boot Camp Programs: 1-ABC-1A-15
d. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: None
5. PRETRIAL/HOLDOVER PROCEDURES. The procedures specified in
this program statement apply to all Bureau of Prisons’ inmates.

PS 5511.07
8/14/98
Page 2

6. PROCEDURES. Inmates shall be permitted to make written
requests to staff using the Inmate Request to Staff form
(BP-S148). The electronic version of this form is available on
BOPDOCS and shall be reproduced locally and made readily
available to all inmates.
However, institutions are authorized to continue using preexisting non-electronic forms until that supply is exhausted.

/s/
Kathleen Hawk Sawyer
Director

PS 5511.07
8/14/98
Attachment A
P-S148.70

INMATE REQUEST TO STAFF

CDFRM

Oct. 1986

U.S. DEPARTMENT OF JUSTICE

TO:

Federal Bureau of Prisons

DATE:

(Name and Title of Staff Member)

FROM :

REGISTER NO .:

WORK ASSIGNMENT:

UNIT:

SUBJECT: (Briefly state your question or concern and the solution you are requesting. Continue on back, if
necessary. Your failure to be specific may result in no action being taken.
in order to successfully respond to your request.)

(Do not write below this line)

DISPOSITION:

(Staff Member)

(Date)

If necessary, you will be interviewed

